PER CURIAM.
The suit was brought by Negro children of school age against the President and members of the Board of Trustees of the Dallas Independent School District and others for a declaratory judgment and an injunction. It had for its object, the entry of a judgment requiring the defendants to desegregate with all deliberate speed the schools under their jurisdiction, and to cease their practices of segregating plaintiffs in elementary and) *797high school education on account of race and color.
The claim was that the defendants, though obligated to do so, were conspiring to neglect to proceed as required by law.
The defendants denied that they were proceeding or proposing and conspiring to proceed, in violation of law, to force segregation upon plaintiffs on account of their race and color. Alleging in effect that they were proceeding, and would continue, as required in and by the decisions of the Supreme Court, to proceed with all deliberate speed with the change over from segregated to nonsegregated schools, they prayed that all relief, declaratory and injunctive, be denied.
When the case was called, instead of a hearing on evidence or agreed facts, there was a running colloquy between judge and counsel, in which, after admitting that at least some of the plaintiffs had sought and been denied admission on a non-segregated basis, the de1-fendants’ counsel vainly tried to offer, in explanation and support of their action, evidence of the matters pleaded by them.
Declining to hear the evidence, apparently under the mistaken view that the plaintiffs had agreed to the facts pleaded by defendants, though the record showed the exact contrary, the district judge, determining that the suit was premature, denied the injunction prayed and ordered the suit dismissed without prejudice to the right of plaintiffs to file it at some later date.
Appealing from that order plaintiffs are here insisting that the record shows that the judgment was entered under a complete misapprehension both of the law and of the facts and must be reversed.
The defendants here urging that the action of the court responded to the facts as shown of record and to the law as declared in the decisions of the Supreme Court, insist that the suit was premature and was properly dismissed without prejudice.
We think it quite clear that there is no basis in the evidence for the action taken by the district judge, none in law for the reasons given by him in support of his action. The judgment is accordingly vacated and reversed and the cause is remanded with directions to afford the parties a full hearing on the issues tendered in their pleadings.